Case 1:20-cr-00043-CFC Document 20 Filed 01/19/21 Page 1 of 3 PageID #: 39
 Case 1:20-cr-00043-CFC Document 20 Filed 01/19/21 Page 2 of 3 PageID #: 40




Action Plan ("Action Plan") that significantly modifies its operations to minimize the risk of

COVID-19 transmission into and inside its facilities. BOP has repeatedly revised the Action Plan

to address the crisis.

        6.      BOP has severely limited the movement of inmates and detainees among its

facilities. BOP has also limited visitation within its facilities.

        7.      Social and volunteer visits are currently suspended. Functionally, it is very difficult

for most attorneys to secure entry into BOP facilities for in-person meetings.

        8.      As a result of the challenges posed by the pandemic, all parties have encountered

significant preparatory obstacles and have concluded that trial cannot proceed under the current

schedule. Therefore, the parties jointly request a continuance.

        9.      Mr. Boyce has been held in pretrial custody at the Federal Detention Center in

Philadelphia ("FDC-Philadelphia"). As of January 15, 2021, defense counsel has learned -

through defendant's family - that defendant Boyce is in quarantine, and that he will be in

quarantine for several weeks. Defendant Boyce may not even be out of quarantine by the current

trial date of February 22. Mr. Boyce's undersigned counsel has not been able to meet with Mr.

Boyce for several weeks due to the lockdown conditions at FDC. Although counsel may be

able to arrange periodic telephone conferences with Mr. Boyce, occasional telephone calls are not

sufficient to allow for adequate trial preparation.

       10.      Both parties have concerns for the health and safety of all participants during the

trial preparation process and during the trial itself.   A trial would require the Court conduct a

modified jury selection process, and then a panel of twelve jurors and alternates would sit through

this three-day trial. The government would expect to call at least one civilian witness along with

several law enforcement officers during the trial. Should a witness become ill, or need to




                                                  2
Case 1:20-cr-00043-CFC Document 20 Filed 01/19/21 Page 3 of 3 PageID #: 41
